Exhibit 10.1
 


AGREEMENT






THIS AGREEMENT (the "Agreement"), dated this 5th day of February 2016, is by and
among Sunshine Financial, Inc., a Maryland corporation (the "Company"), and its
wholly owned subsidiary, Sunshine Savings Bank, a federally chartered savings
bank (the "Bank," and collectively with the Company, "Sunshine"), Stilwell Value
Partners VII, L.P., Stilwell Activist Fund, L.P., Stilwell Activist Investments,
L.P., Stilwell Partners, L.P., each a Delaware limited partnership, and Stilwell
Value LLC, a Delaware limited liability company (collectively, "The Stilwell
Group," and each individually, a "Stilwell Group Member"), and Corissa J.
Briglia, an individual (the "Nominee").


RECITAL


WHEREAS, Sunshine, The Stilwell Group and the Nominee have agreed that it is in
their mutual interests to enter into this Agreement.


NOW THEREFORE, in consideration of the Recital and the representations,
warranties, covenants and agreements contained herein and other good and
valuable consideration, and intending to be legally bound hereby, the parties
hereto mutually agree as follows:


1.            Representations and Warranties of The Stilwell Group Members. 
Each Stilwell Group Member represents and warrants to Sunshine as follows:


(a)            Each Stilwell Group Member (and the Nominee) has fully disclosed
in Exhibit A to this Agreement the total number of shares of common stock of the
Company, par value $0.01 per share ("Company Common Stock"), as to which it is
the beneficial owner, and neither The Stilwell Group nor any Stilwell Group
Member nor any of their affiliates has (i) a right to acquire any beneficial
ownership interest in any capital stock of the Company (other than cross-trades
in the open market or transfers between affiliated funds managed by Stilwell
Value LLC that do not change the overall percentage of The Stilwell Group's
total ownership), or (ii) a right to vote any shares of capital stock of the
Company other than as set forth in Exhibit A;


(b)            The Stilwell Group and the Stilwell Group Members have full power
and authority to enter into and perform their obligations under this Agreement,
and the execution and delivery of this Agreement by The Stilwell Group and
Stilwell Group Members has been duly authorized by The Stilwell Group and the
Stilwell Group Members.  This Agreement constitutes a valid and binding
obligation of The Stilwell Group and the Stilwell Group Members, and the
performance of its terms will not constitute a violation of any limited
partnership agreement, operating agreement, bylaws, or any agreement or
instrument to which The Stilwell Group or any Stilwell Group Member is a party;


(c)            There are no other persons who, by reason of their personal,
business, professional or other arrangement with The Stilwell Group or any
Stilwell Group Member, have agreed, in writing or orally, explicitly or
implicitly, to take any action, directly or indirectly, on behalf of or in lieu
of The Stilwell Group or any Stilwell Group Member that would be prohibited by
this Agreement; and


(d)            Except for the Confidentiality Agreement dated February 2, 2016,
between certain Stilwell Group Members and the Company (the "Confidentiality
Agreement"), there are no arrangements, agreements or understandings concerning
the subject matter of this Agreement between The Stilwell Group or any Stilwell
Group Member and Sunshine or between The Stilwell Group or any Stilwell Group
Member and the Nominee other than as set forth in this Agreement.
 

--------------------------------------------------------------------------------



2.            Representations and Warranties of the Company and the Bank.  The
Company and the Bank each hereby represent and warrant to The Stilwell Group as
follows:


(a)            The Company and the Bank have full power and authority to enter
into and perform their respective obligations under this Agreement and that the
execution and delivery of this Agreement by the Company and the Bank has been
duly authorized by the Boards of Directors of the Company and the Bank.  This
Agreement constitutes a valid and binding obligation of the Company and the
Bank, respectively, and the performance of its terms will not constitute a
violation of their respective articles of incorporation, charter or bylaws, or
any agreement or instrument to which the Company or the Bank is a party; and


(b)            Except for the Confidentiality Agreement, there are no
arrangements, agreements, or understandings concerning the subject matter of
this Agreement between The Stilwell Group or any Stilwell Group Member and
Sunshine other than as set forth in this Agreement.


3.            Covenants.


(a)            During the term of this Agreement, Sunshine covenants and agrees
as follows:


            (i)                Upon execution of this Agreement, the Board of
Directors of the Company will appoint the Nominee as a director of the Company
to serve in the class of directors with terms expiring at the Company's 2018
annual meeting of stockholders ("2018 Meeting") or until her successor, if any,
is elected and qualified.  Following the Nominee's appointment as a director of
the Company, the Company and the Bank shall take all necessary and appropriate
action to appoint the Nominee to the Board of Directors of the Bank as promptly
as possible following the completion of the Bank's conversion to a Florida
chartered commercial bank.  The parties hereto understand and agree that the
Nominee must receive all necessary approvals and non-objections from the
applicable banking regulatory agencies, to the extent required, before
commencing service as a director of the Company and the Bank.  The Company and
the Bank agree to act in good faith and cooperate with the Nominee in promptly
submitting all necessary applications and notices contemplated hereby. The
parties acknowledge that upon appointment of the Nominee to the Company's Board
of Directors and until such time as she is appointed the Bank's Board of
Directors, the Nominee shall be invited and entitled to attend all meetings of
the Bank's Board of Directors; provided, however, the Nominee (A) will attend
such meetings in a non-voting, advisory capacity only and (B) shall be excluded
only from any portions of such meetings involving matters for which the
inclusion of the Nominee would or could reasonably be expected to violate
applicable laws, regulations or orders, decrees or determinations of any
applicable banking agency;


            (ii)            Upon the Nominee's appointment and qualification to
the Company's and the Bank's Boards of Directors, the Nominee shall be treated
on an equally consistent basis, prospectively, with other non-officer members of
the Company's and the Bank's Boards of Directors with respect to compensation
and benefits, including with respect to grants of shares and options to purchase
shares; and


            (iii)            Should the Nominee's position as a director of the
Company or the Bank be terminated during the term of this Agreement due to
resignation, death, permanent disability or otherwise, the Company shall appoint
a replacement director selected by The Stilwell Group (the "Replacement
Director"), subject to the approval of the Company which approval shall not be
unreasonably withheld, and the Replacement Director shall, subject to the
receipt of any necessary approvals and non-objections from the applicable
banking regulatory agencies, to the extent required, and his or her agreement to
honor the provisions of Sections 3(c) and 3(d) hereof, be appointed to the
Boards of the Company and the Bank and will execute a Non-Disclosure Agreement
as contemplated in Section 3(e) hereof; provided, however,
 
2

--------------------------------------------------------------------------------

that notwithstanding the foregoing, in the event that the Nominee resigns
pursuant to Section 3(d)(ii) hereof, no Replacement Director shall be appointed.


(b)            During the term of this Agreement, so long as the requirements of
Section 3(a) of this Agreement have been satisfied by Sunshine with respect to
the Nominee, or the Replacement Director, The Stilwell Group and each Stilwell
Group Member covenant and agree not to do the following, and agree to cause
their affiliates not to do the following, directly or indirectly, alone or in
concert with any affiliate, other group or other person:


            (i)            own, acquire, offer or propose to acquire or agree to
acquire, whether by purchase, tender or exchange offer, or through the
acquisition of control of another person or entity (including by way of merger
or consolidation) any additional shares of the outstanding Company Common Stock,
any rights to vote or direct the voting of any additional shares (i.e., in
excess of the aggregate number of shares held by The Stilwell Group as of the
date hereof) of Company Common Stock, or any securities convertible into Company
Common Stock EXCEPT for additional shares acquired by way of (A) stock splits,
stock dividends, stock reclassifications or other distributions or offerings
made available and, if applicable, exercised on a pro rata basis, to holders of
the Company Common Stock generally, (B) inter-company or inter-fund transfers
between members of The Stilwell Group and/or its affiliates, or (C) any
securities acquired by the Nominee pursuant to her directorships contemplated
herein (or issued to the Nominee upon exercise or conversion thereof in the case
of convertible securities);


            (ii)            without the Company's prior written consent,
directly or indirectly, sell, transfer or otherwise dispose of any interest in
The Stilwell Group's shares of Company Common Stock to any person The Stilwell
Group believes, after reasonable inquiry, would be beneficial owner after any
such sale or transfer of more than 5% of the outstanding shares of the Company
Common Stock;


            (iii)            (A) propose or seek to effect a merger,
consolidation, recapitalization, reorganization, sale, lease, exchange or other
disposition of substantially all the assets of, or other business combination
involving, or a tender or exchange offer for securities of, the Company or the
Bank or any material portion of the Company's or the Bank's business or assets
or any other type of transaction that would result in a change in control of the
Company (any such transaction described in this clause (A) is a "Company
Transaction" and any proposal or other action seeking to effect a Company
Transaction as described in this clause (A) is defined as  a "Company
Transaction Proposal"), (B) seek to exercise any control or influence over the
management of the Company or the Boards of Directors of the Company or the Bank
or any of the businesses, operations or policies of the Company or the Bank, (C)
present to the Company, its stockholders or any third party any proposal
constituting or that could reasonably be expected to result in a Company
Transaction, or (D) seek to effect a change in control of the Company;


            (iv)            publicly suggest or announce its willingness or
desire to engage in a transaction or group of transactions or have another
person engage in a transaction or group of transactions that would constitute or
could reasonably be expected to result in a Company Transaction or take any
action that might require the Company to make a public announcement regarding
any such Company Transaction;


            (v)            initiate, request, induce, encourage or attempt to
induce or give encouragement to any other person to initiate any Company
Transaction Proposal, or otherwise provide assistance to any person who has made
or is contemplating making, or enter into discussions or negotiations with
respect to, any Company Transaction Proposal;


            (vi)      solicit proxies or written consents or assist or
participate in any other way, directly or indirectly, in any solicitation of
proxies or written consents, or otherwise become a "participant" in a
"solicitation," or assist any "participant" in a "solicitation" (as such terms
are defined in
 
3

--------------------------------------------------------------------------------

Rule 14a-1 of Regulation 14A and Instruction 3 of Item 4 of Schedule 14A,
respectively, under the Securities Exchange Act of 1934) in opposition to any
recommendation or proposal of the Company's Board of Directors, or recommend or
request or induce or attempt to induce any other person to take any such
actions, or seek to advise, encourage or influence any other person with respect
to the voting of (or the execution of a written consent in respect of) the
Company Common Stock, or execute any written consent in lieu of a meeting of the
holders of the Company Common Stock or grant a proxy with respect to the voting
of the capital stock of the Company to any person or entity other than the Board
of Directors of the Company;


(vii)            form, join in or in any other way (including by deposit of the
Company's capital stock) participate in a partnership, pooling agreement,
syndicate, voting trust or other group with respect to Company Common Stock, or
enter into any agreement or arrangement or otherwise act in concert with any
other person, for the purpose of acquiring, holding, voting or disposing of
Company Common Stock;


(viii)  initiate, propose, submit, encourage or otherwise solicit stockholders
of the Company for the approval of one or more stockholder proposals or induce
or attempt to induce any other person to initiate any stockholder proposal, or
seek election to, or seek to place a representative or other affiliate or
nominee on, the Company's Board of Directors (other than with respect to the
provisions of Sections 3(a)(i) and (iii), providing for the possible election of
the Nominee or Replacement Director) or seek removal of any member of the
Company's or the Bank's Boards of Directors;


(ix)            (A) join with or assist any person or entity, directly or
indirectly, in opposing, or make any statement in opposition to, any proposal or
director nomination submitted by the Company's Board of Directors to a vote of
the Company's stockholders, or (B) join with or assist any person or entity,
directly or indirectly, in supporting or endorsing (including supporting,
requesting or joining in any request for a meeting of stockholders in connection
with), or make any statement in favor of, any proposal submitted to a vote of
the Company's stockholders that is opposed by the Company's Board of Directors;


(x)            vote for any nominee or nominees for election to the Board of
Directors of the Company other than the Nominee and those other persons
nominated or supported by the Company's Board of Directors;


(xi)            except in connection with the enforcement of this Agreement,
initiate or participate, by encouragement, or otherwise, in any litigation
against the Company or the Bank or their respective officers and directors, or
in any derivative litigation on behalf of the Company or the Bank, except for
testimony which may be required by law; or


(xii)            advise, assist, encourage or finance (or arrange, assist or
facilitate financing to or for) any other person in connection with any of the
matters restricted by, or otherwise seek to circumvent the limitations of, this
Agreement.


        (c)            During the term of this Agreement, each Stilwell Group
Member and the Nominee agree not to disparage the Company, the Bank or any of
their directors, officers or employees in any public or quasi-public forum, and
the Company and the Bank agree not to disparage The Stilwell Group, any Stilwell
Group Member, or the Nominee (or the Replacement Director, as the case may be)
in any public or quasi-public forum.


        (d)            (i)            The Nominee agrees that during the term of
this Agreement she will not take any action, directly or indirectly, which, if
the Nominee were deemed to be a Stilwell Group Member, would be in violation of
or inconsistent with any of the covenants and agreements made by The Stilwell
Group in clauses (iii), (iv), (v), (vi), (vii), (viii), (ix), (x), (xi) and
(xii) of Section 3(b) hereof, provided, however, that nothing herein shall
prevent or limit the Nominee, upon her appointment and/or election and
qualification as a director of the Company and the Bank, from expressing her
views or positions on
 
4

--------------------------------------------------------------------------------

matters related to the Company's or the Bank's business, operations or policies
to other members of the Company's or the Bank's Board of Directors at either
duly convened meetings of the Company's or the Bank's Board of Directors or in
conversations with the Company's executive officers or members of either Board
of Directors in such manner as may be necessary or appropriate in order to
fulfill her duties as a director, or in order to conduct any other official
business she is authorized to engage in on behalf of the Company or the Bank.


(ii)            In the event that the Nominee breaches clause (i) of this
Section 3(d), she shall promptly resign her positions as a director of the
Company and the Bank or withdraw her name from nomination; in the event that the
Nominee fails to resign or withdraw her name after a breach in accordance with
the provisions of this Section 3(d)(ii), the Nominee agrees that the remaining
directors of the Company and the Bank, by majority vote thereof, may remove the
Nominee from her directorship positions with the Company and the Bank or remove
her name from nomination, as the case may be.


(iii)            The Nominee agrees to promptly submit her resignation as a
director in the event of the termination of this Agreement prior to the
Company's 2018 Meeting.


(e)            Upon appointment and subsequent election of the Nominee, and the
commencement of the Nominee's services as a director of the Company, the
Company, The Stilwell Group and the Nominee will enter into a Non-Disclosure
Agreement, substantially in the form attached as Exhibit B hereto, which shall
remain in force through the Nominee's tenure on the Board of Directors.


(f)            If the Company announces a merger, sale or the substantial
disposition of its assets to a third-party, The Stilwell Group and each Stilwell
Group Member shall be entitled to sell their shares.


4.            Notice of Breach and Remedies.


            (a)            The parties expressly agree that an actual or
threatened breach of this Agreement by any party will give rise to irreparable
injury that cannot adequately be compensated by damages. Accordingly, in
addition to any other remedy to which it may be entitled, each party shall be
entitled to seek a temporary restraining order or injunctive relief to prevent a
breach of the provisions of this Agreement or to secure specific enforcement of
its terms and provisions.


            (b)            The Stilwell Group and each Stilwell Group Member
expressly agree that they will not be excused or claim to be excused from
performance under this Agreement as a result of any material breach by Sunshine
unless and until Sunshine is given written notice of such breach and thirty (30)
business days either to cure such breach or seek relief in court.  If Sunshine
seeks relief in court, The Stilwell Group and each Stilwell Group Member
irrevocably stipulate that any failure to perform by The Stillwell Group and/or
any Stilwell Group Member or any assertion by The Stilwell Group and/or any
Stilwell Group Member that they are excused from performing their obligations
under this Agreement would cause Sunshine irreparable harm, that Sunshine shall
not be required to provide further proof of irreparable harm in order to obtain
equitable relief and that The Stilwell Group and each Stilwell Group Member
shall not deny or contest that such circumstances would cause Sunshine
irreparable harm.  If, after such thirty (30) business day period, Sunshine has
not either reasonably cured such material breach or obtained relief in court,
The Stilwell Group or each Stilwell Group Member may terminate this Agreement by
delivery of written notice to Sunshine.


            (c)   Sunshine expressly agrees that it will not be excused or claim
to be excused from performance under this Agreement as a result of any material
breach by The Stilwell Group or any Stilwell Group Member unless and until The
Stilwell Group and each Stilwell Group Member is given written notice of such
breach and thirty (30) business days either to cure such breach or seek relief
in court.  If The Stilwell Group or any Stilwell Group Member seeks relief in
court, Sunshine irrevocably stipulates that any failure to perform by Sunshine
or any assertion by Sunshine that it is excused from
 
5

--------------------------------------------------------------------------------

performing its obligations under this Agreement would cause The Stilwell Group
and each Stilwell Group Member irreparable harm, that The Stilwell Group or any
Stilwell Group Member shall not be required to provide further proof of
irreparable harm in order to obtain equitable relief and that Sunshine shall not
deny or contest that such circumstances would cause The Stilwell Group and each
Stilwell Group Member irreparable harm.  If, after such thirty (30) business day
period, The Stilwell Group or the Stilwell Group Member has not either
reasonably cured such material breach or obtained relief in court, Sunshine may
terminate this Agreement by delivery of written notice to The Stilwell Group and
each Stilwell Group Member.


5.            Term.  This Agreement shall be effective upon the execution of the
Agreement and will remain in effect for a period expiring as of the close of the
2018 Meeting, provided however The Stilwell Group may terminate this Agreement
at any time after December 31, 2016, upon delivery of prior written notice to
Sunshine, provided further that upon such notice the Nominee (or the Replacement
Director, as the case may be) resigns as a director of the Company and the Bank
in accordance with Section 3(d)(iii) hereof.


6.            Publicity.  Any press release or publicity with respect to this
Agreement or any provisions hereof shall be jointly prepared and issued by the
parties hereto. During the term of this Agreement, no party to this Agreement
shall cause, discuss, cooperate or otherwise aid in the preparation of any press
release or other publicity concerning any other party to this Agreement or its
operations without the prior approval of such other party, which approval shall
not be unreasonably withheld, provided that the parties shall be entitled to
make such filings as each deems necessary to comply with securities laws.


7.            Notices.  All notices, communications and deliveries required or
permitted by this Agreement shall be made in writing signed by the party making
the same, shall specify the Section of this Agreement pursuant to which it is
given or being made and shall be deemed given or made (a) on the date delivered
if delivered by telecopy or in person, (b) on the third Business Day after it is
mailed if mailed by registered or certified mail (return receipt requested)
(with postage and other fees prepaid) or (c) on the day after it is delivered,
prepaid, to an overnight express delivery service that confirms to the sender
delivery on such day, as follows:
 

 
Stilwell Group:
Megan Parisi
   
c/o The Stilwell Group
   
111 Broadway, 12th Floor
   
New York, New York 10006
   
Facsimile: 212-269-2675
       
With a copy to:
E. J. Borrack, Esq.
   
c/o The Stilwell Group
   
111 Broadway, 12th Floor
   
New York, New York 10006
   
Facsimile: 212-269-2675
       
Nominee:
Corissa J. Briglia
   
c/o The Stilwell Group
   
111 Broadway, 12th Floor
   
New York, New York  10006
   
Facsimile: 212-269-2675
 

 
 
6

--------------------------------------------------------------------------------

 
Sunshine:
Louis O. Davis
   
President and Chief Executive Officer
   
Sunshine Financial, Inc.
   
1400 East Park Avenue
   
Tallahassee, FL 32301
   
Facsimile:  850-656-9508
       
With a copy to:
Michael Sadow, Esq.
   
Silver, Freedman, Taff & Tiernan LLP
   
3299 K Street, N.W.
   
Suite 100
   
Washington, DC  20007-4444
   
Facsimile: 202-337-5502



8.            Governing Law and Choice of Forum.  Unless applicable federal law
or regulation is deemed controlling, Maryland law shall govern the construction
and enforceability of this Agreement.  Any and all actions concerning any
dispute arising hereunder shall be filed in a state or federal court, as
appropriate, sitting in the State of Maryland.


9.            Severability.  If any term, provision, covenant or restriction of
this Agreement is held by any governmental authority or a court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.


10.            Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of and be enforceable by the successors and assigns,
and transferees by operation of law, of the parties.  Except as otherwise
expressly provided, this Agreement shall not inure to the benefit of, be
enforceable by or create any right or cause of action in any person, including
any stockholder of the Company, other than the parties to the Agreement. 
Nothing contained herein shall prohibit any Stilwell Group Member from
transferring any portion or all of the shares of Company Common Stock owned
thereby at any time to any affiliate of The Stilwell Group or any other Stilwell
Group Member but only if the transferee agrees in writing for the benefit of
Sunshine (with a copy thereof to be furnished to Sunshine upon such transfer) to
be bound by the terms of this Agreement (any such transferee shall be included
in the terms "The Stilwell Group" and "Stilwell Group Member").


11.            Survival of Representations, Warranties and Covenants. All
representations, warranties and covenants shall survive the execution and
delivery of this Agreement and shall continue for the term of this Agreement
unless otherwise provided.


12.            Amendments.  This Agreement may not be modified, amended, altered
or supplemented except upon the execution and delivery of a written agreement
executed by all of the parties hereto.


13.            Definitions.  As used in this Agreement, the following terms
shall have the meanings indicated, unless the context otherwise requires:


(a)            The term "acquire" means every type of acquisition, whether
effected by purchase, exchange, operation of law, or otherwise.


(b)            The term "acting in concert" means (i) knowing participation in a
joint activity or conscious parallel action towards a common goal, whether or
not pursuant to an express agreement, or (ii) a combination or pooling of voting
or other interests in the securities of an issuer for a common purpose
 
7

--------------------------------------------------------------------------------

pursuant to any contract, understanding, relationship, agreement or other
arrangement, whether written or otherwise.


(c)            The term "affiliate" means, with respect to any person, a person
or entity that directly, or indirectly through one or more intermediaries,
controls or is controlled by, or is under common control with such other person.


(d)            The term "beneficial owner" shall have the meaning ascribed to
it, and be determined in accordance with, Rule 13d-3 of the Securities and
Exchange Commission's Rules and Regulations under the Securities Exchange Act of
1934.


(e)            The term "change in control" denotes circumstances under which:
(i) any person or group becomes the beneficial owner of shares of capital stock
of the Company or the Bank representing 25% or more of the total number of votes
that may be cast for the election of the Boards of Directors of the Company or
the Bank, (ii) the persons who were directors of the Company or the Bank cease
to be a majority of the Board of Directors, in connection with any tender or
exchange offer (other than an offer by the Company or the Bank), merger or other
business combination, sale of assets or contested election, or combination of
the foregoing, or (iii) stockholders of the Company or the Bank approve a
transaction pursuant to which substantially all of the assets of the Company or
the Bank will be sold.


(f)            The term "control" (including the terms "controlling,"
"controlled by," and "under common control with") means the possession, direct
or indirect, of the power to direct or cause the direction of the management,
activities or policies of a person or organization, whether through the
ownership of capital stock, by contract, or otherwise.


(g)            The term "group" has the meaning as defined in Section 13(d)(3)
of the Securities Exchange Act of 1934.


(h)            The term "person" includes an individual, group acting in
concert, corporation, partnership, association, joint stock company, trust,
unincorporated organization or similar company, syndicate, entity, or any other
group formed for the purpose of acquiring, holding or disposing of the equity
securities of the Company.


(i)            The term "transfer" means, directly or indirectly, to sell, gift,
assign, pledge, encumber, hypothecate or similarly dispose of (by operation of
law or otherwise), either voluntarily or involuntarily, or to enter into any
contract, option or other arrangement or understanding with respect to the sale,
gift, assignment, pledge, encumbrance, hypothecation or similar disposition of
(by operation of law or otherwise), any Company Common Stock or any interest in
any Company Common Stock; provided, however, that a merger or consolidation in
which the Company is a constituent corporation shall not be deemed to be the
transfer of any common stock beneficially owned by The Stilwell Group or a
Stilwell Group Member.


(j)            The term "vote" means to vote in person or by proxy, or to give
or authorize the giving of any consent as a stockholder on any matter.


14.            Counterparts; Facsimile.  This Agreement may be executed in any
number of counterparts and by the parties in separate counterparts, and
signature pages may be delivered by facsimile, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.


15.            Duty to Execute.  Each party agrees to execute any and all
documents, and to do and perform any and all acts and things necessary or proper
to effectuate or further evidence the terms and provisions of this Agreement.
 
8

--------------------------------------------------------------------------------



16.            Termination.  This Agreement shall cease, terminate and have no
further force and effect upon the expiration of the term as set forth in Section
5, unless earlier terminated pursuant to mutual written agreement of the
parties.






[Remainder of this page intentionally left blank.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
STILWELL ACTIVIST FUND, L.P.
By:
Stilwell Value LLC
 
General Partner
                   
By:
/s/ Megan Parisi
 
Megan Parisi
 
Co-Managing Member
                   
STILWELL VALUE PARTNERS VII, L.P.
 
SUNSHINE FINANCIAL, INC.
By:
Stilwell Value LLC
 
General Partner
                         
By:
/s/ Megan Parisi
 
By:
/s/ Louis O. Davis
 
Megan Parisi
   
Louis O. Davis
 
Co-Managing Member
   
President & CEO
                   
STILWELL ACTIVIST INVESTMENTS, L.P.
 
SUNSHINE SAVINGS BANK
By:
Stilwell Value LLC
 
General Partner
                   
By:
/s/ Megan Parisi
 
By:
/s/ Louis O. Davis
 
Megan Parisi
   
Louis O. Davis
 
Co-Managing Member
   
President & CEO
         
STILWELL PARTNERS, L.P.
By:
Stilwell Value LLC
 
CORISSA J. BRIGLIA
 
General Partner
                   
By:
/s/ Megan Parisi
 
By:
/s/ Corissa J. Briglia
 
Megan Parisi
   
Corissa J. Briglia
 
Co-Managing Member
         
STILWELL VALUE LLC
                   
By:
/s/ Megan Parisi
 
Megan Parisi
 
Co-Managing Member

 
 
10

--------------------------------------------------------------------------------

 
EXHIBIT A




The Stilwell Group currently holds 98,300 shares of Company Common Stock.


 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
NON-DISCLOSURE AGREEMENT
THIS NON-DISCLOSURE AGREEMENT (this "Agreement"), is made and entered into as of
the date on which it is fully executed, as indicated by signatures below, by and
among Sunshine Financial, Inc. (the "Company"), The Stilwell Group (composed of
Stilwell Value Partners VII, L.P., Stilwell Activist Fund, L.P., Stilwell
Activist Investments, L.P., Stilwell Partners, L.P., and Stilwell Value LLC, and
their employees and representatives), and Corissa J. Briglia (the "Director").
WHEREAS, the Director is a member of the Board of Directors of the Company and
its wholly owned subsidiary, Sunshine Savings Bank (the "Bank");
WHEREAS, the Company, The Stilwell Group and the Director have agreed that it is
in their mutual interests to enter into this Agreement as hereinafter described.
NOW THEREFORE, for good and valuable consideration, and intending to be legally
bound hereby, the parties hereto mutually agree as follows:
      1. In connection with the Director serving on the Boards of Directors of
the Company and the Bank, the Director and other Company employees, directors,
and agents may divulge nonpublic information concerning the Company and its
subsidiaries to The Stilwell Group and such information may be shared among The
Stilwell Group's employees, representatives, and agents who have a need to know
such information. The Stilwell Group expressly agrees to maintain all nonpublic
information concerning the Company and its subsidiaries in confidence. The
Stilwell Group expressly acknowledges that federal and state securities laws may
prohibit a person from purchasing or selling securities of a company, or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such other person is likely to purchase or
sell such securities, while the first-mentioned person is in possession of
material nonpublic information about such company. The Stilwell Group agrees to
comply with the Company's insider trading policies and procedures, as in effect
from time to time, to the same extent as if it were a director of the Company.
To the extent any nonpublic information concerning the Company and its
subsidiaries received by The Stilwell Group is material, this Agreement is
intended to satisfy the confidentiality agreement exclusion of Regulation FD of
the U.S. Securities and Exchange Commission (the "SEC") set forth in Rule
100(b)(2)(ii) of Regulation FD of the SEC.
      2. Each of The Stilwell Group and the Director represents and warrants to
the Company that this Agreement has been duly and validly authorized (in the
case of the entity members of The Stilwell Group), executed and delivered by
them, and is a valid and binding agreement enforceable against them in
accordance with its terms.
      3. The Director hereby further confirms to the Company that no event has
occurred with respect to the Director that would require disclosure in a
document filed by the Company with the SEC pursuant to the Securities Act of
1933, as amended, or the Securities Exchange Act of 1934, as amended, under Item
401(f) or Item 404(a) of SEC Regulation S-K.
      4. The Stilwell Group acknowledges that with regard to its obligations to
maintain the confidentiality of nonpublic information of the Company and its
subsidiaries, monetary damages may not be a sufficient remedy for any breach or
threatened breach of this Agreement and that, in addition to all other remedies,
the Company may be entitled to seek specific performance and injunctive or other
equitable relief as a remedy for such breach, and agrees that in conjunction
therewith the Company shall not be required to post any bond.
      5. This Agreement constitutes the entire agreement between the parties
hereto pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions of the
parties in connection therewith not referred to herein.
      6. This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Maryland, without regard to choice of law principles
that may otherwise compel the application of the laws of any
 
 
 

--------------------------------------------------------------------------------

 
other jurisdiction. Each of the parties hereby irrevocably consents to the
exclusive jurisdiction of the state and federal courts sitting in the State of
Maryland to resolve any dispute arising from this Agreement and waives any
defense of inconvenient or improper forum.
7. The terms and provisions of this Agreement shall be deemed severable and, in
the event any term or provision hereof or portion thereof is deemed or held to
be invalid, illegal or unenforceable, such provision shall be conformed to
prevailing law rather than voided, if possible, in order to achieve the intent
of the parties, and, in any event, the remaining terms and provisions of this
Agreement shall nevertheless continue and be deemed to be in full force and
effect and binding upon the parties.
8. All representations, warranties, covenants and agreements made herein shall
survive the execution and delivery of this Agreement.
9. This Agreement may not be modified, amended, altered or supplemented except
upon the execution and delivery of a written agreement executed by all of the
parties hereto.
10. This Agreement may be executed in counterparts, each of which shall be an
original, but all of which together shall constitute one and the same agreement.
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by duly
authorized officers of the undersigned as of as of the day and year indicated
below.


THE STILWELL GROUP




By:
_______________________
 
Megan Parisi
 
Co-Managing Member, Stilwell Value LLC
   
Dated:  February ___, 2016
       
DIRECTOR
       
_____________________
Corissa J. Briglia
   
Date: February ___, 2016
   
SUNSHINE FINANCIAL, INC.
           
By:
________________________________
 
Louis O. Davis
 
President & CEO
       
Date:  February ____, 2016

 
 
 
 
 
 
 
 
 
 
 